Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
1.	Claims 1, 5, 10-12 and 14 have been amended and claims 3, 7-9 and 15 canceled as requested in the amendment filed on May 17, 2022. Following the amendment, claims 1, 2, 4-6 and 10-14 are pending in the instant application.
2.	Claims 2, 4 and 6 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 09, 2021.
3.	Claims 1, 5 and 10-14 are under examination in the instant office action.
4.	Any objection or rejection of record, which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
5.	Applicant’s arguments filed on May 17, 2022 have been fully considered but they are not deemed to be persuasive for the reasons set forth below. New grounds of rejection necessitated by Applicant’s amendment are set forth below as well.

    Claim Objections
6.	Claim 1, as amended, is objected to because of the following informalities: 
The claim recites acronyms without first providing the full name of the terms. It is suggested that the terms be spelled out at their first use and in all independent claims so that it is clearly understood what they stand for. Appropriate correction is suggested.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1, 5 and 10-14, as amended, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
8.	Claim 1, as currently presented, is grammatically awkward, confusing and therefore indefinite. Specifically, the claim encompasses a method for selecting a subject afflicted with a mood disorder, which recites the steps of determining the inflammatory state of said subject and treating the subject, thereby “selecting a subject […] and treating thereof”. The limitations describing “selecting” and “treating” appear repetitive, which makes the claim susceptible to multiple interpretations.  
9.	Next, claim 1, as amended, recites limitation “disorder being suitable for treatment by microglia stimulator therapy”. While the limitation appears self-explanatory because it is diagnosed by certain levels of inflammatory markers in subject’s plasma, the pathology itself is not known in the relevant prior art of record as being associated with specific set of symptoms. Moreover, because the instant specification does not identify that property or combination of properties which is unique to and, therefore, definitive of a “disorder being suitable for treatment by microglia stimulator therapy”, an artisan cannot determine if a “disorder being suitable for treatment by microglia stimulator therapy” which meets all of the other limitations of a claim would then be included or excluded from the claimed subject matter by the presence of this limitation. Moreover, it is not obvious what set of symptoms, other than changes in the levels of CRP, IL-6 and TNFα, describe the pathology as currently in the claims.
	10.	Claims 5 and 10-14 are indefinite for being dependent from indefinite claim.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

11.	Claims 1, 5 and 10-13 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for reasons of record in section 11 of Paper mailed on February 17, 2022. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant traverses the rejection at p. 7 of the Response. Specifically, Applicant argues that the claims have been amended to recite a specific disorder, specific set of inflammatory markers and two microglia stimulators (claim 14), which overcomes the instant rejection. Applicant’s arguments have been fully considered but found to be not persuasive for reasons that follow.
As fully explained earlier, the instant claims specifically require possession of molecular compounds termed “microglia stimulator”, which are critical to practice the claimed invention. The claims do not require that these microglia stimulators possess any particular conserved structure or other disclosed distinguishing feature. The specification describes two species of the genus of microglia stimulators – M-CSF and GM-CSF; however, fails to describe the entire genus of the compounds recited in claims. In the decision of In re Clarke, 148 USPQ 665, (CCPA 1966), it was held that, “It appears to be well settled that a single species can rarely, if ever, afford support for a generic claim. In re Soil, 25 C.C.P.A. (Patents) 1309, 97 F.2d 623, 38 USPQ 189; In re Wahlforss et al., 28 C.C.P.A. (Patents) 867,117 F.21 270,48 USPQ 397. The decisions do not however fix any definite number of species which will establish completion of a generic invention and it seems evident therefrom that such number will vary, depending on the circumstances of particular cases. Thus, in the case of a small genus such as halogens, consisting of four species, a reduction to practice of three, or perhaps even two, might serve to complete the generic invention, while in the case of a genus comprising hundreds of species, a considerably large number of reductions to practice would probably be necessary.” 
The Examiner maintains that in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the recited genus of microglia activators and the rejection is maintained.

	
12.	Claims 1, 5 and 10-14 further stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of treating major depressive disorder by administration of CX3CR1 antagonist antibody, M-CSF or GM-CSF, does not reasonably provide enablement for methods for treating a mood disease or disorder being suitable for treatment by microglia stimulator therapy in a subject for reasons of record in section 12 of Paper mailed on February 17, 2022.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
Applicant argues at p. 8 of the Response that, “[A]s provided in the application, Applicant has delineated the relation between microglia state (e.g., number/activation status) which corresponds to an inflammatory state, and stress exposure (See Fig. 5 of the application as filed). In this regard, Applicant has provided evidence that mice being afflicted with chronic unpredictable stress, i.e., depressed-like mice, are amendable for treatment by a microglia stimulator, such as M-CSF and GM-CSF. To this end, Applicant has shown that whereas under acute stress wherein microglia proliferate, in depression like conditions, where stress chronically affects a subject, microglia actually decline over time (Fig. 5 of the instant application as filed), even though, inflammation state of the subject is far from being severe and is rather “normal or low””. Applicant’s arguments have been given full consideration but found to be not persuasive for reasons that follow.
In making a determination of whether the application complies with the enablement requirement of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, each claimed invention must be evaluated to determine whether there is sufficient guidance provided and supported by working examples to inform a skilled artisan how to use the claimed invention without undue experimentation. Evaluation of adequate scope of enabled invention is made as an assessment from the perspective of one of ordinary skill in the art in view of the disclosure and any other evidence of record (e.g., test data, affidavits or declarations from experts in the art, patents or printed publications) that is probative of the Applicant's assertions. In the instant case, the prior art does not recognize disorders that are suitable for treatment by microglia stimulation therapy, and fails to teach a class of molecular embodiments termed “microglia stimulator”. The specification provides no guidance on how to distinguish the disorders being suitable for treatment by microglia stimulator therapy because there is no evidence presented in the case that any of the pathologies other than MDD using an animal model were successfully treated by the claimed method. Granted that a skilled practitioner can practice and discover for himself what real life pathologies are associated with changes in CRP, IL-6 and TNF-α, and what microglia stimulator drugs are to be administered for beneficial clinical effect; however, this by itself represents an undue experimentation which is prohibited under the statute of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
For reasons of record fully explained earlier and reasons above, the rejection is maintained.
Terminal Disclaimer
13.	The terminal disclaimer filed on May 17, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 9,950,036 and 10,626,178 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
	14.	No claim is allowed.
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA N CHERNYSHEV whose telephone number is (571)272-0870. The examiner can normally be reached 9AM to 5:30PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLGA N CHERNYSHEV/Primary Examiner, Art Unit 1649                                                                                                                                                                                                        
June 13, 2022